       Case 2:18-cv-03188-JAM-DB Document 37 Filed 08/21/20 Page 1 of 3

 1   JOHN M. LUEBBERKE, City Attorney
     State Bar No. 164893
 2   JAMIL GHANNAM, Deputy City Attorney
     State Bar No. 300730
 3   425 N. El Dorado Street, 2nd Floor
     Stockton, CA 95202
 4   Telephone: (209) 937-8333
     Facsimile: (209) 937-8898
 5
     Attorneys for Defendants
 6   MICHAEL RODRIGUEZ, KATHRYN ABDALLAH, ROBERT MOLTHEN AND ROBERT
     WONG
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA
10         COREY MASON EDWARD HUGHES,               )       Case No. 2:18-CV-03188-JAM-DB
                                                    )
11                      Plaintiff,                  )       STIPULATION OF DISMISSAL WITH
                                                    )       PREJUDICE    OF   DEFENDANTS
12         vs.                                      )       KATHRYN ABDALLAH AND ROBERT
                                                    )       WONG; ORDER OF DISMISSAL WITH
13         CITY OF STOCKTON, et al.,                )       PREJUDICE
                                                    )
14                      Defendants.                 )       Fed. R. Civ. P. 41
                                                    )
15                                                  )
                                                    )
16                                                  )

17               Plaintiff COREY MASON EDWARD HUGHES and Defendants KATHRYN
18   ABDALLAH and ROBERT WONG hereby stipulate under Federal Rule of Civil Procedure
19   41(a)(2), that this action be dismissed with prejudice as to all claims and causes of action as to
20   Defendants Kathryn Abdallah and Robert Wong only, with each party identified in this stipulation
21   of dismissal and proposed order to bear their own costs and attorney’s fees.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                        1

                  STIPULATION OF DISMISSAL WITH PREJUDICE OF DEFENDANTS KATHRYN ABDALLAH
                       AND ROBERT WONG; [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
         Case 2:18-cv-03188-JAM-DB Document 37 Filed 08/21/20 Page 2 of 3

 1           IT IS SO STIPULATED.

 2
     Dated: August 20, 2020                                 BY   /s/ David Helbraun 1
 3                                                          DAVID HELBRAUN

 4                                                          Attorneys for Plaintiff
                                                            COREY HUGHES
 5

 6   Dated: August 20, 2020                                 JOHN M. LUEBBERKE
                                                            CITY ATTORNEY
 7

 8                                                          BY   /s/ Jamil R. Ghannam
                                                            JAMIL GHANNAM
 9                                                          DEPUTY CITY ATTORNEY
10                                                          Attorneys for Defendants
                                                            MICHAEL RODRIGUEZ, KATHRYN
11                                                          ABDALLAH, ROBERT MOLTHEN AND
                                                            ROBERT WONG
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   1
      Authority to affix e-signature of counsel was granted by counsel for Plaintiff on August 20, 2020. USDC
     Eastern District Local Rule 131(e).                  2

               STIPULATION OF DISMISSAL WITH PREJUDICE OF DEFENDANTS KATHRYN ABDALLAH
                    AND ROBERT WONG; [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
      Case 2:18-cv-03188-JAM-DB Document 37 Filed 08/21/20 Page 3 of 3

 1                           ORDER OF DISMISSAL WITH PREJUDICE

 2          Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41(a)(2), IT

 3   IS HEREBY ORDERED that this action is dismissed with prejudice as to all claims and causes

 4   of action as to Defendants Kathryn Abdallah and Robert Wong only. Each party to bear their own

 5   costs and attorney’s fees.

 6

 7   Dated: August 20, 2020                               /s/ John A. Mendez________________
                                                          HON. JOHN A. MENDEZ
 8                                                        UNITED STATES DISTRICT JUDGE

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3

               STIPULATION OF DISMISSAL WITH PREJUDICE OF DEFENDANTS KATHRYN ABDALLAH
                    AND ROBERT WONG; [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
